Title: To James Madison from Philippe-Joseph Malherbe, 14 March 1816
From: Malherbe, Philippe-Joseph
To: Madison, James


                    
                        
                            Monseigneur
                        
                        Liége, le 14 Mars 1816
                    
                    Le Soussigné dont l’adresse est cidessus pour eviter toute erreur, à l’honneur de faire offre de Ses tres humbles Services à Votre Excellence. Il ose se flatter et ne craint pas meme d’assurer à Votre Excellence, qu’elle aura tout lieu d’etre tres Satisfaite, si elle daigne lui Confier le Soin de quelques Commandes d’armes à feu Les temoignages flatteurs qu’ont dejà bien voulu lui donner Ceux des Souverains, qui l’ont honnoré de leurs

ordres Gracieux, Sont une preuve de ce que le Soussigné prend la liberté d’avancer et en meme tems une obligation plus Stricte encore de redoubler de Soin dans l’execution des ordres, qu’il plairait a Votre Excellence de me donner.
                    En attendant cet honneur le Soussigné à celui d’offrir à Votre Excellence Ses hommages respectueux, et Son dévouement le plus parfait, et d’etre de Votre Excellence Le tres humble & tres obeissant Serviteur
                    
                        
                            Jo. Malherbe
                        
                    
                 
                    CONDENSED TRANSLATION
                    Notes his address above, in order to avoid any mistake, and offers his services to JM. Flatters himself without fear of giving assurances that JM will have every reason to be satisfied, if he will entrust Malherbe with orders for some firearms. The flattering testimonials, which sovereigns who have honored Malherbe with their orders have been pleased to give him, are proof of that claim and place him at the same time under an even stricter obligation to redouble his care in the execution of orders which JM might be pleased to give him.
                